Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: 
A method for making a thermoinsulating non-woven padding for a cloth article and furniture applications, said method comprising the steps of:
-    providing a lap by carding in bulk fibers, said lap comprising a central layer and first and second outer layers, said central layer and said first and second outer layers being constituted by said bulk fibers, said bulk fibers comprising base fibers and thermobinding fibers, said base fibers comprising a mixture of virgin fibers and post-consumer and post-industrial recycled fibers, and said thermobinding fibers being bi-component fibers having an outer fiber layer with a melting temperature from 100 to 150°C;
-    applying, by spraying or spreading, a base resin, at opposite sides of said central layer between said central layer and said first and second outer layers, said base resin consisting of an acrylic copolymer;
-    applying, by spraying or spreading, a low glass transition temperature resin, or a mixture of resins comprising at least a low glass transition temperature resin, on two outer sides of said first and second outer layers of said lap only to lap surface layers of said two outer sides, wherein said low glass transition temperature resin consisting of an aliphatic polyurethane resin or a resin consisting of 50% aromatic polyurethane resins and 50% of an acrylic copolymer wherein the base resin material added to the opposite sides of the central layer is different from the resin material applied either individually or in a mixture to the outer side of the second outer layer:
-    drying the resin coated lap in a drying oven to start a cross linking of said resins;
-    actuating said low glass transition temperature resin, previously applied either individually or in a mixture with other resins, by pressure calendering said lap under a controlled temperature;

-    the method being carried out without a needling processing step such that the thermoinsulating non-woven padding made by said method does not have any needled portions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 3 Siniscalchi references are the closest prior art of record, however, none of the references disclosed the layer configuration such that resins were applied to the same sides as the claimed invention in combination with the other features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ARMAND MELENDEZ
Examiner
Art Unit 1742



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742